In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for order extending entry of February 10, 1995 to cover new case, Konold, v. Star Bank, N.A., Hamilton County Court of Common Pleas case No. A95-00513, and motion for leave to intervene by William A. Thurner et al., and motion for leave to intervene by Star Bank, N.A.,
IT IS ORDERED by the court that the motions be, and the same hereby are, granted, effective February 22, 1995.